DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Non-Final Office Action is in response to the Claims filed 12/15/2020 and the Request for Continued Examination filed 2/4/2021.  Claims2 and 3 are cancelled.  Claims 1, 11, and 18 are currently amended. Claims 1 and 4-18 are pending and examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komiya 2002/0042035
Regarding claim 1, Komiya teaches a catalyst chamber (8, 9, and the portions of 61 and 62 bounding 8 and 9) with a catalyst bed (8) embedded therein (see Fig. 1 and Fig. 2) (the recitation of “for a monopropellant thruster of a rocket engine” has been construed as an intended use and therefore not limiting for apparatus claim 1, see MPEP 2114 II. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.), comprising: an inlet (the annular inlet to 51) having a first cross-sectional area through which a propellant can be introduced into the catalyst chamber (see Fig. 2, the circular ring shaped cross-section of the  an outer wall (the portion of 62 bounding 51 and the catalyst bed 8 therein); an inner wall (the portion of 61 bounding 51 and the catalyst bed 8 therein) spaced apart from and arranged within the outer wall (see Fig. 1 and Fig. 2, 62 and 61 are concentric), such that the catalyst volume is subdivided by the inner wall to define an inner volume (the volume within the inner wall) contained within the inner wall (see Fig. 1 and Fig. 2) and an outer volume contained (the volume between the inner wall and the outer wall) between the inner wall and the outer wall (see Fig. 1 and Fig.2); and at least one helical wall member (see Fig. 2 and Fig. 3, any two opposing fins of the four fins 9, see also [0064] “The number of fins 9 is not limited to 4 but can be between about 1 and 20” the four fins 9) arranged within the catalyst chamber (see Fig. 2) and extending between the inner wall and the outer wall (see Fig. 2) to divide the outer volume into two or more segments (see Fig. 2 and Fig. 3, the helical segments containing the catalyst 8 between the at least one helical wall member) such that an effective length of a respective portion of the catalyst bed occupied by each of the two or more segments passed through by the propellant and/or the resulting reaction products (helical the flow-wise length each segment) is larger than a geometrical length of the catalyst chamber length (the effective length of the portion of the catalyst bed occupied by each of the two or more segments is longer than the axial length of the catalyst chamber) which is defined between the inlet and the outlet (see Fig. 1) along a direction of extension of the catalyst chamber (the longitudinal axis of 62), A first gas flow path 51 with a predetermined width is formed between the first and second cylinders 61 and 62. A portion above the first gas flow path 51 is a pre-heat layer 51 a, and a portion under the pre-heat layer 51 a is the reforming catalyst layer 8. Four heat transfer fins 9 are provided between the first and second cylinders 61 and 62 to extend radially from the first cylinder 61 toward the second cylinder 62, so as to helically surround substantially the entire circumference of the first cylinder 61, as shown in FIG. 3. The four fins 9 helically divide the first gas flow path 51 between the first and second cylinders 61 and 62”).
Regarding claim 6, Komiya as discussed above also teaches wherein the inner wall is arranged concentrically to the outer wall.
Regarding claim 7, Komiya further wherein the inner wall is adapted to receive a heating element (18) for preheating the catalyst bed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya
Regarding claim 4, Komiya teaches the invention as discussed above.
Komiya as discussed above is silent as to whether the at least one helical wall member is an insertion element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one helical wall as an insertion element since it has been held that that any reason to obtain access would support a finding of obviousness see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."); MPEP 21244.04 V. C.  In the present case, making the helical wall members insertion elements would allow the number of fins to be varied as taught by Komiya ([0064]...The four fins 9 helically divide the first gas flow path 51 between the first and second cylinders 61 and 62. FIG. 2 shows a cross-sectional view. When the four fins 9 are used in this manner, four sector-like flow paths are formed. The helical fins 9 need not surround the entire circumference of the first cylinder 61. The number of fins 9 is not limited to 4 but can be between about 1 and 20).
Regarding claim 5, Komiya teaches the invention as discussed above.
Komiya as discussed above is silent as to whether the at least one helical wall member is an integral element of the catalyst chamber.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used integral construction since it has been held that that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); MPEP 2144.04 V. B.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Komiya in view of Eck 3,156,544
Regarding claim 8, Komiya teaches the invention as discussed above.
Komiya as discussed above does not teach wherein the inner wall comprises at least one further helical wall member arranged within the inner wall and dividing the catalyst volume of the inner wall into two or more further segments.
Eck Fig. 5 teaches a reactor (24) comprising an outer wall (the wall surrounding 39), an inner wall (36’) and an inner heat exchange member (61’) wherein the inner heat exchange member comprises 2 or more helical wall members dividing the catalyst volume of the inner wall into two or more further segments.  Eck further teaches that for such heat exchange members the number of helical wall members can be varied as desired depending on the cross-sectional area of the fixer tube (col. 7 ll. 19-22 “While FIGURES 4, 5, 6 show 4 plates at 90 to each other, the number of plates can be varied, as desired, and as many as 12 plates, desirably equi-spaced, can be used, dependent on the cross-sectional area of the fixer tube”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komiya further with Eck’s teaching of plates for heat exchangers in cylindrical reactors so as to have a heat exchange member configured as shown in Fig. 5 of Eck’s in order to provide the inner wall with high efficiency in heat exchange (col. 3 ll. 9-15 “With the fixer construction of the present invention, heat is transmitted efficiently from the walls defining the fixing zone 
Regarding claim 9, Komiya in view of Ecks teaches the invention as discussed above.
Komiya as modified by Ecks would result in the segments and the further segments being arranged to be passed through by the propellant and/or its reaction products in parallel (see Fig. 1 of Komiya which would have the plates of Fig. 5 of Ecks installed in within wall 14, in particular the space within 14 and the outer volume have parallel flow directions). 
Regarding claim 10, Komiya in view of Ecks teaches the invention as discussed above.
Komiya as modified by Ecks would result in the two or more segments of the outer volume and/or the two or more further segments of the inner volume being separated from each other since 61 of Komiya separates the inner and outer volumes.
Claims 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable Gronland 2005/0014641 in view of Komiya
Regarding claim 11, Gronland (Fig. 3B) teaches a monopropellant thruster (the elements downstream of 10) of a rocket engine (the collective of elements shown in Fig. 3B), comprising a catalyst chamber (the wall forming the chamber defining and holding 25 and 30) with a catalyst bed (25 and 30) embedded therein for the monopropellant thruster of the rocket engine, the catalyst chamber (see Fig. 3B) comprising: an inlet (the upstream end of 25) having a first cross-sectional area (the cross-sectional area of the upstream end of 25) through which a propellant (ammonium dinitramide see [0008] Liquid monopropellants, based on a dinitramide compound, and especially ammonium dinitramide (ADN), have recently been developed, and are disclosed in WO0050363. These propellants are novel High Performance Monopropellants, which generate extremely high temperatures at proper combustion thereof. Such monopropellant comprises at least two components; a dinitramide compound (oxidiser) and a fuel. An additional solvent component may also be included, such as water. And see [0072] ... At the same time, and with reference to the reaction scheme outlined above, the heat from the heat bed will initiate decomposition of ADN contained in the monopropellant. As previously mentioned, although this reaction is exothermal, it is not believed to be enough itself to vaporize the propellant.) can be introduced into the catalyst chamber (see Fig. 3b); an outlet (the downstream end of 30) having a second cross-
Gronland does not teach an inner wall spaced apart from and arranged within the outer wall, such that the catalyst volume is subdivided by the inner wall to define an inner volume contained within the inner wall and an outer volume contained between the inner wall and the 
Komiya teaches an inner wall (the portion of 61 bounding 51 and catalyst bed 8 therein) spaced apart from and arranged within an outer wall (the outer wall is 62 the portion of 61 bounding 51 and catalyst bed 8 therein, the inner and outer wall as defined are concentric with 61 radially within 62 and 61), such that the catalyst volume is subdivided by the inner wall to define an inner volume (the volume within the inner wall) contained within the inner wall (see Fig. 1 and Fig. 2) and an outer volume contained (51) between the inner wall and the outer wall (see Fig. 1 and Fig.2); and at least one helical wall member (see Fig. 2 and Fig. 3, the four fins 9) arranged within the catalyst chamber (see Fig. 2) and extending between the inner wall and the outer wall (see Fig. 2) to divide the outer volume into two or more segments (see Fig. 2 and Fig. 3, there are 4 helical segments containing the catalyst 8 between at least one helical wall members, with the two or more segments being construed as any two opposing segments) such that an effective length of a portion of the catalyst bed occupied by each of the two or more segments passed through by the propellant and/or the resulting reaction products (the flow-wise length of the helical path) is larger than a geometrical length of the catalyst chamber length (the effective length of the portion of the catalyst bed occupied by each of the two or more segments is longer than the axial length of the catalyst chamber) which is defined between the inlet and the outlet (see Fig. 1) along a direction of extension of the catalyst chamber (the longitudinal axis of 62), wherein the catalyst chamber has a cylindrical shape (see Fig. 1 and Fig. 2) having a circular cross-section (see Fig. 2) such that bases of the catalyst chamber (the plane of the inlet and outlet) lie in parallel planes (the planes of the inlet and outlet are parallel), with each of the parallel planes being orthogonal to the direction of extension of the catalyst chamber (see Fig. 1 and Fig. 2), a distance between the parallel planes corresponding to the geometrical length of the catalyst chamber (see Fig. 1 and Fig. 2), wherein a cross-section of the bases of the catalyst chamber corresponds to the inlet and the outlet of the catalyst chamber (see Fig. 2), and wherein the first cross-sectional area of the inlet is circular (see Fig. 2) and has a diameter (the diameter of 62) that corresponds to a diameter of the catalyst chamber (the diameter of 62 see Fig. 2) ; and wherein the at least one helical wall member covers an entire extension of the inner wall in the direction of extension of the catalyst chamber (see Fig 1 and [0064] “A first gas flow path 51 with a predetermined width is formed between the first and second cylinders 61 and 62. A portion above the first gas flow path 51 is a pre-heat layer 51 a, and a portion under the pre-heat layer 51 a is the reforming catalyst layer 8. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gronland with Komiya’s teachings on catalyst volume geometry and the heating thereof to provide the benefit of a heated catalyst system having a geometry that is efficient while also being low in weight and size ([0011] The present invention has been made in consideration of the above problems in the prior art, and has as its object to provide a single-pipe cylinder type reformer which can generate a reformed gas with a low CO concentration, has an efficient, good start-up performance, realizes reduction in size and weight, and does not emit excessive heat).
Regarding claims 12, Gronland in view of Komiya teaches the invention as discussed above.
Gronland in view of Komiya as discussed above is silent as to whether the at least one helical wall member is insertion element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one helical wall as an insertion element since it has been held that that any reason to obtain access would support a finding of obviousness see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."); MPEP 21244.04 V. C.  In the present case, making the helical wall members insertion elements would allow the number of fins to be varied as taught by Komiya ([0064]...The four fins 9 helically divide the first gas flow path 51 between the first and second cylinders 61 and 62. FIG. 2 shows a cross-sectional view. When the four fins 9 are used in this manner, four sector-like flow paths are formed. The helical fins 9 need not surround the entire circumference of the first cylinder 61. The number of fins 9 is not limited to 4 but can be between about 1 and 20).
Regarding claims 13,
Gronland in view of Komiya as discussed above is silent as to whether the at least one helical wall member is an integral element of the catalyst chamber.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used integral construction so as to provide the at least one helical wall member is an integral element of the catalyst chamber since it has been held that that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); MPEP 2144.04 V. B.
Regarding claims 14, Gronland in view of Komiya teaches the invention as discussed above.
Gronland in view of Komiya as discussed above also teaches wherein the inner wall is arranged concentrically to the outer wall.
Regarding claims 15, Gronland in view of Komiya teaches the invention as discussed above.
Gronland in view of Komiya as discussed above does not teach the inner wall is adapted to receive a heating element for preheating the catalyst bed.
Komiya further wherein the inner wall is adapted to receive a heating element (18) for preheating the catalyst bed
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gronland in view of Komiya further with Komiya’s teachings on catalyst volume geometry and the heating thereof for the same reasons cited in the rejection of claim 11 supra.
Regarding claim 18, Gronland in view of Komiya teaches the invention as discussed above.
Gronland in view of Komiya as discussed above also teaches wherein the two or more segments of the outer volume are separated from each other (the two opposing segments comprising the two or 
Komiya as modified by Ecks would result in wherein the two or more segments of the outer volume and/or the two or more further segments of the inner volume being separated from each other since 61 of Komiya separates the inner and outer volumes.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gronland in view of Komiya and Ecks further with Komiya’s teachings on catalyst volume geometry and the heating thereof for the same reasons cited in the rejection of claim 11 supra.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Gronland in view of Komiya and Ecks
Regarding claims 16, Gronland in view of Komiya teaches the invention as discussed above 
Gronland in view of Komiya as discussed above does not teach wherein the inner wall comprises at least one further helical wall member arranged within the inner wall and dividing the catalyst volume of the inner wall into two or more further segments.
Eck Fig. 5 teaches a reactor (24) comprising an outer wall (the wall surrounding 39), an inner wall (36’) and an inner heat exchange member (61’) wherein the inner heat exchange member comprises 2 or more helical wall members dividing the catalyst volume of the inner wall into two or more further segments.  Eck further teaches that for such heat exchange members the number of helical wall members can be varied as desired depending on the cross-sectional area of the fixer tube (col. 7 ll. 19-22 “While FIGURES 4, 5, 6 show 4 plates at 90 to each other, the number of plates can be varied, as desired, and as many as 12 plates, desirably equi-spaced, can be used, dependent on the cross-sectional area of the fixer tube”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gronland in view of Komiya further with Eck’s teaching of plates for heat exchangers in cylindrical reactors so as to have a heat exchange member configured as shown in Fig. 5 of Eck’s in order to provide the inner wall with high efficiency in heat exchange (col. 3 ll. 9-15 “With 
Regarding claims 17, Gronland in view of Komiya teaches the invention as discussed above 
Gronland in view of Komiya as modified by Ecks would result in the segments and the further segments being arranged to be passed through by the propellant and/or its reaction products in parallel (see Fig. 1 of Komiya, which as a result of the combination of Gronland with Komiya as discussed above would result in the plates of Fig. 5 of Ecks being installed in within wall 14 as taught by Komiya, in particular the space within 14 and the outer volume have parallel flow directions).

Response to Arguments
Applicant's arguments filed have been fully considered, and the asserted deficiencies have been addressed in the updated rejections to claims 1, 11, and 18 supra.  For claims 1 and 11 in particular, the inner wall and outer wall have been construed so that “the at least one helical wall member covers an entire extension of the inner wall in the direction of the catalyst chamber”.
Allowable Subject Matter
Claims 1-18 would be allowable, subject to the following amendment:
In claim 1, ll. 1-2, “A catalyst chamber with a catalyst bed embedded therein for a monopropellant thruster of a rocket engine, comprising” to be amended to recite: - - A monopropellant thruster embedded in a rocket engine, said monopropellant thruster comprising a catalyst chamber with a catalyst bed comprising: - - 
In claim 11, ll. 1-2, “A monopropellant thruster of a rocket engine, comprising a catalyst chamber with a catalyst bed embedded therein” to be amended to recite: - - A rocket engine comprising a monopropellant thruster, said monopropellant thruster comprising a catalyst chamber with a catalyst bed embedded therein - -. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741